IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                      No. PD-0840-09

                           OSCAR QUINTANILLA, Appellant

                                               v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE EIGHTH COURT OF APPEALS
                            EL PASO COUNTY

              Per curiam.

                                        OPINION

       Appellant was charged with sexual assault of a child and convicted of the lesser

offense of attempted sexual assault of a child. The Court of Appeals reversed, finding that

there was no evidence that, if guilty, Appellant was guilty only of the lesser-included offense.

Quintanilla v. State, No. 08-07-00220-CR (Tex. App.–El Paso, February 26, 2009). The

State petitioned this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s recent opinion in Grey v. State, ___ S.W.3d ___(Tex. Crim. App. No. PD-
                                                                                            2

0137-09, delivered November 18, 2009). Therefore, we vacate the judgment of the Court of

Appeals and remand for that court to consider the effect of Grey, if any, on its reasoning and

analysis in this case.




En banc

Delivered: February 10, 2010

Do Not Publish